Citation Nr: 1211228	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  09-35 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a skin disorder secondary to service-connected type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from January 1964 to January 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2010, the Veteran testified at a Travel Board hearing held before the undersigned Acting Veterans Law Judge. 

This case was before the Board in September 2010.  At that time, the Board denied service connection for an eye disorder secondary to service connected diabetes mellitus.  The remaining issue, service connection for a skin disorder secondary to service-connected type II diabetes mellitus, the sole issue before the Board,  was remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  

In May 2011, the Veteran submitted pertinent additional evidence and he did not waive his right to have the RO initially consider it.  The Veteran has the right to have the RO initially review the additional evidence that has been submitted.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).  However, and as will be explained subsequently, further development is required here, and the Board is again remanding the case to the RO via the AMC for additional development.  The AMC will be able to review that additional evidence the Veteran has submitted.  

The appeal of service connection for a skin disorder as secondary to service-connected type II diabetes mellitus is again REMANDED to the RO via the AMC.  


REMAND

As mentioned in the Introduction, in September 2010, the Board remanded this appeal.  The requested development included obtaining a VA medical examination, to determine whether a skin disorder, other than tinea cruris, was proximately due to or the result of or had been aggravated by the Veteran's service connected type II diabetes mellitus.  In an October 2010 examination report, a VA physician reported, among several findings that the Veteran had dermatitis, a skin disorder other than tinea cruris.  However, the examiner does not specify whether the dermatitis or for that matter any other skin disorder was the result or aggravated by the service connected diabetes mellitus.  There was not substantial compliance with the Board's prior September 2010 remand directives, requiring additional remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In addition, in May 2011, the Veteran submitted an internet medical article titled titled "Jock Itch ( Tinea Cruris)".  The excerpt mentions that diabetic patients often complain of the disease.  It is important to note that where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  As a result of the submission of this additional pertinent evidence additional comment is necessary required to address this medical information.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum from the VA examiner who provided the medical opinion on the Veteran's skin disorder in October 2010.  The examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's skin disorder, to include tinea cruris is proximately due to, the result of, or chronically aggravated by his service-connected type II diabetes mellitus.  The examiner must also discuss the May 2011 internet medical article titled "Jock Itch ( Tinea Cruris)", that mentions that diabetic patients often complain of the disease, and its significance, if any.  

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

The examiner must also discuss the rationale of all opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the record. If, for whatever reason, this examiner is no longer available or able to provide this additional comment (addendum opinion), then obtain this additional comment from someone else equally qualified. In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or, instead, this requested medical comment can be provided just with review of the c-files.

If another examination is needed, the Veteran is hereby advised that failure to report for this additional examination, without good cause, may have adverse consequences on these pending claims.

2.  Then readjudicate the claim in light of the additional evidence.  If either claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


